119 S.E.2d 391 (1961)
254 N.C. 496
Anthony F. BYRNES
v.
John Francis RYCK.
No. 245.
Supreme Court of North Carolina.
April 19, 1961.
Jones & Small, Charlotte, Deal, Hutchins & Minor, Winston-Salem, for defendant-appellant.
Bailey & Booe, Charlotte, for plaintiff-appellee.
DENNY, Justice.
The appellant assigns as error the failure of the court below in its charge to the jury to state the evidence necessary to explain the application of the law, in that the court failed to state any part of the evidence to the effect that the defendant testified he was driving the automobile in a lawful manner when the plaintiff reached over and grabbed the steering wheel, turned the car sharply to the right into and over a traffic island and in making said movement deprived the defendant of the control of said automobile; and did not instruct the jury how the respective issues should be answered if the jury should find the facts from the evidence to be as contended by the defendant.
A careful examination of the court's charge to the jury reveals that the court gave the contentions of the plaintiff and the defendant, defined negligence, proximate cause, greater weight of the evidence, and instructed the jury with respect to damages; but, completely omitted to declare and explain the law arising on the evidence in the case. Such omission constitutes a failure to comply with the express requirements of G.S. § 1-180. The statute requires the trial judge to "declare and explain the law arising on the evidence given in the case. He shall not be required to state such evidence except to the extent necessary to explain the application of the law thereto."
In 53 Am.Jur., Trial, section 509, page 411, it is said: "The chief object contemplated in the charge of the judge is to explain the law of the case, to point out the essentials to be proved on the one side or the other, and to bring into view the relations of the particular evidence adduced to the particular issues involved." This statement was cited with approval in Lewis v. Watson, 229 N.C. 20, 47 S.E.2d 484.
Likewise, in the case of Glenn v. City of Raleigh, 246 N.C. 469, 98 S.E.2d 913, 919, Parker, J., speaking for the Court, said: "The chief purpose of a charge is to aid the jury to understand clearly the case, and to arrive at a correct verdict. For this reason, this Court has consistently ruled that GS 1-180 imposed upon the trial judge *393 the positive duty of declaring and explaining the law arising on the evidence as to all the substantial features of the case. A mere declaration of the law in general terms and a statement of the contentions of the parties, as here, is not sufficient to meet the statutory requirement."
Among the numerous decisions of this Court interpreting and applying the provisions of G.S. § 1-180, see Ammons v. North American Acc. Insurance Co., 245 N.C. 655, 97 S.E.2d 251; Hawkins v. Simpson, 237 N.C. 155, 74 S.E.2d 331; Citizens Nat. Bank v. Phillips, 236 N.C. 470, 73 S.E.2d 323; Howard v. Carman, 235 N.C. 289, 69 S.E.2d 522; Chambers v. Allen, 233 N.C. 195, 63 S.E.2d 212; Lewis v. Watson, supra.
The defendant is entitled to a new trial and it is so ordered.
New trial.